Exhibit 10.1
FORM OF AGREEMENT
This Agreement is made this                 day of                     , 200_,
by and between AutoZone, Inc. (“AutoZone”) and                      (“Officer”).
1. Employment. Officer is employed by a subsidiary of AutoZone. Officer
acknowledges that his employment is at will.
2. Severance. In the event that Officer’s employment is terminated by AutoZone
without Cause (defined below), and provided that at that time, Officer executes
a release of all claims against AutoZone accrued as of the date of such release
in a form acceptable to AutoZone and such release has become irrevocable,
Officer will be entitled to the severance benefits set forth in Exhibit A to
this Agreement (the “Enhanced Severance”). Officer acknowledges that the
Enhanced Severance benefits are greater than those to which he would be entitled
under AutoZone’s standard severance policy, and that he is not eligible for
severance under AutoZone’s standard severance policy. Officer (or his estate)
will not be entitled to the Enhanced Severance in the event of (i) his
termination for Cause (defined below); (ii) his voluntary resignation, including
retirement; (iii) his death; or (iv) a determination by AutoZone that he is
“totally disabled,” as that term is defined in AutoZone’s long term disability
plan.
3. Covenants. In consideration of Officer’s employment or continued employment,
and the Enhanced Severance benefits provided herein, Officer and AutoZone hereby
agree as follows:
(a) Non-Competition. Officer acknowledges that because of his skills, Officer’s
position with AutoZone, and the customer relationships and/or confidential
information to which Officer shall have access on account of such employment
with AutoZone, competition by Officer with AutoZone would damage AutoZone in a
manner which could not be adequately compensated by damages or an action at law.
In view of such circumstances, Officer agrees that, during his employment with
AutoZone and for a period of one (1) year thereafter (the “Non-Compete Term”),
Officer shall not, directly or indirectly, own, manage, operate, control, be
employed by, consult for, participate in or be connected in any manner with the
ownership, management, operation or control of any business that derives
revenues from the retail, wholesale, or commercial sale, manufacture, or
distribution of aftermarket automobile parts and accessories, motor oil or
related chemicals in any state, province, territory or foreign country in which
AutoZone operates during the Non-Compete Term, including, but not limited to,
Advance Auto Parts, Inc., CSK Auto, Inc. (Checkers/Schucks/Kragen), General
Parts, Inc. (CARQUEST Auto Parts), Genuine Parts Corporation (NAPA), O’Reilly
Automotive, Inc., The Pep Boys – Manny, Moe & Jack, and Wal-Mart Stores, Inc.
Nothing in this Subsection 3(a) shall preclude Officer from accepting employment
with a company that derives less than five percent (5%) of its annual gross
revenues from the retail, wholesale or commercial sale, manufacture or
distribution of aftermarket automobile parts and accessories, motor oil or
related chemicals (other than those companies specifically listed above),
provided that Officer does not provide advice and consultation to such company
concerning the retail, wholesale or commercial sale, manufacture or distribution
of aftermarket automobile parts and accessories, motor oil or related chemicals.
(b) Non-Solicitation. Officer further agrees that, during Officer’s employment
with AutoZone, and for a period of one (1) year thereafter, Officer shall not,
directly or indirectly, whether on his own behalf or on behalf of a third party,
solicit, divert, influence, or attempt to divert or influence any customer of
AutoZone or seek to cause any customer of AutoZone to refrain from doing
business with or patronizing AutoZone. Officer also agrees that, during
Officer’s employment with AutoZone, and for a period of one (1) year thereafter,
he shall not, directly or indirectly, whether on his own behalf or on behalf of
a third party, solicit or attempt to solicit the employees of AutoZone or seek
to cause them to resign their employment with AutoZone.
(c) Confidentiality. Officer acknowledges that he possesses and will continue to
possess information which has been created, discovered or developed by AutoZone
in the conduct of its business that is valuable, special and unique to AutoZone
and not generally known by third parties, including but not limited to, its
methods of operations, its lists of customers and employees, its pricing lists,
its pricing and purchasing strategies, and other information Officer has reason
to know AutoZone would like to treat as confidential. Unless previously
authorized in writing by AutoZone, Officer will not, at any time, disclose to
others, or use, or allow anyone else to disclose or use, any confidential
information except as may be necessary in the performance of Officer’s
employment with AutoZone.
4. Reasonable Limitations. Given the nature of the position Officer holds with
AutoZone, the nature of AutoZone’s business, and the sensitive nature of the
information and duties Officer will have with AutoZone, the parties acknowledge
that the limitations provided for herein, including but not limited to, the
scope of activities prohibited, the geographic area covered, and the time
limitations, are reasonable and have been specifically negotiated by
sophisticated commercial parties.
5. Remedies for Breach. In the event of an actual or threatened breach by
Officer of any of the covenants of this Agreement, AutoZone, in addition to any
other rights and remedies existing in its favor, shall be entitled to obtain,
without the necessity for any bond or other security, specific performance
and/or injunctive relief in order to enforce or prevent the breach of any of the
covenants of this Agreement. Further, if Officer violates any of the covenants
of this Agreement, his entitlement to the severance benefits set forth on
Exhibit A shall immediately cease, and the term and covenant violated shall be
automatically extended to a like period of time from the date on which Officer
ceases such violation or from the date of the entry by a court of competent
jurisdiction of an order or judgment enforcing such covenants, whichever period
is later. In the event Officer is found by a court of competent jurisdiction to
be in breach of any of the covenants of this Agreement, AutoZone shall be
entitled to its costs and reasonable attorney’s fees associated with enforcing
such covenant or covenants.

 

 



--------------------------------------------------------------------------------



 



6. Reaffirmation of Scope or Duration. The parties hereto intend that this
Agreement be enforced as written. However, if any provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties hereto agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and/or delete specific words or phrases and in its reduced or revised
form, such provision shall then be enforceable and shall be enforced.
7. Definition of Cause. For purposes of this Agreement, “Cause” shall be defined
as the willful engagement in conduct which is demonstrably or materially
injurious to AutoZone, monetarily or otherwise; provided, however, no act or
failure to act will be considered “willful” unless done, or omitted to be done,
by Officer not in good faith and without reasonable belief that his action or
omission was in the best interest of AutoZone.
8. Compliance with Section 409A. For purposes of this Agreement and the Enhanced
Severance described in Exhibit A, in the event that Officer is terminated by
AutoZone without Cause, AutoZone and Officer reasonably anticipate that Officer
will either (i) perform no further services for AutoZone, whether as an
employee, independent contractor, or otherwise, after the effective date of such
termination, or (ii) after the effective date of such termination, permanently
decrease the level of services performed by Officer for AutoZone to no more than
twenty percent (20%) of the average level of services performed for AutoZone in
any capacity, whether as an employee, independent contractor or otherwise, over
the immediately preceding 36-month period (or the full period of services if
Officer has been providing services to AutoZone for less than thirty-six (36)
months).
9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the state of Tennessee, without regard to its choice of
law provisions. Officer agrees that the exclusive venue for any disputes arising
out of or related to this Agreement shall be the state or federal courts located
in Memphis, Tennessee.
10. Entire Agreement; Amendment. This Agreement, with Exhibit A, contains the
entire agreement of the parties and supersedes any prior understandings and
agreements between them respecting the subject matter of this Agreement. It may
not be changed orally, but only by agreement in writing signed by the parties
hereto.
11. Waiver of Breach; Severability. The waiver by AutoZone of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. In the event any provision of this Agreement is found to be
invalid or unenforceable, it may be severed from the Agreement and the remaining
provisions of the Agreement shall continue to be binding and effective.
12. Non-Assignability. This Agreement and the benefits hereunder are personal to
AutoZone and are not assignable or transferable by Officer, nor may the services
to be performed hereunder be assigned by AutoZone to any person, firm or
corporation, except a parent or affiliate of AutoZone; provided, however, that
this Agreement and the benefits hereunder may be assigned by AutoZone to any
person, firm or corporation acquiring all or substantially all of the assets of
AutoZone or its subsidiary or to any corporation or other entity into which
AutoZone or its subsidiary may be merged or consolidated and this Agreement and
the benefits hereunder will be deemed automatically assigned to any such
corporation or entity.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first stated above.

                  OFFICER    
 
                     
 
                AUTOZONE, INC.    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  By:        
 
           
 
  Its:        
 
           

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A
To Agreement dated                     
Between AutoZone, Inc.
and                      (“the Agreement”)

1.   General.       The benefits afforded to Officer hereunder will be in lieu
of benefits under any other plan, program or agreement, including without
limitation, AutoZone’s standard severance policy.   2.   Commencement of
Benefits.       Enhanced Severance benefits will commence as of the date of
termination of employment unless Officer is deemed by AutoZone to be or have
been a “specified employee” within the meaning of Internal Revenue Code
Section 409A at any relevant time, in which case payment of all or a portion of
the Enhanced Severance benefits will be delayed until the date that is at least
six months and one day after the date of Officer’s termination. All amounts that
would otherwise have been paid during such six-month period shall instead be
paid in a lump sum on the first pay day following such six-month period.      
Except as otherwise provided in the Agreement, all compensation and benefits end
upon termination of employment.   3.   Severance Payments.       Periodic
severance will be paid to Officer in accordance with AutoZone’s Enhanced
Severance Policy (the “Policy”) in effect as of the date of execution of this
Agreement, as applicable to Officer’s position at the time of termination of
employment. The Policy is hereby incorporated by reference into the Agreement,
and a copy of the Policy has been provided to Officer.       Pursuant to the
Policy, Officer will receive the periodic severance paid bi-weekly in the same
amount and manner as Officer’s base salary prior to termination for the
following time periods (“Severance Period”):

              Duration of   Years of Service   Periodic Severance  
0-2
  6 months
2-5
  9 months
5+
  12 months

4.   Medical, Vision and Dental Benefits.       Medical, vision and dental
insurance coverage may be continued during the Severance Period, up to a maximum
of 18 months, if Officer makes a COBRA election. The cost to Officer for this
coverage during the Severance Period will be the same as he was paying
immediately prior to termination, subject to increases affecting plan
participants generally. AutoZone will pay the difference between Officer’s cost
and the amount of the COBRA premiums during the Severance Period. After the
Severance Period ends, COBRA premium payments, if any, will be the sole
responsibility of Officer.   5.   Stock Options.       The terms of the
applicable Stock Option Agreements govern treatment of stock options upon
termination of employment. Stock Option Agreements generally provide that
options remain exercisable for 30 days from the date of termination without
Cause, and that stock options that are unvested as of the termination date will
be forfeited.   6.   Bonus Incentives.       A lump-sum, prorated share of any
bonus incentives earned during the period prior to Officer’s termination will be
paid to Officer when incentives are paid generally to similarly-situated
employees. Eligibility for additional bonuses ceases upon termination. See
individual plan documentation for detailed information about eligibility and
when incentives are earned.   7.   Other Benefits.       An appropriate level of
outplacement services, as determined by AutoZone in its discretion, will be
provided to Officer based on his individual circumstances.       Some optional
life and disability insurance policies may have portability features which allow
Officer to continue the coverage at Officer’s cost.

 

3



--------------------------------------------------------------------------------



 



8.   Internal Revenue Code Section 409A.       To the extent applicable, this
Program shall be interpreted in accordance with Internal Revenue Code
Section 409A. AutoZone may, in its sole discretion, take any actions it deems
necessary or appropriate, including without limitation, amendment or termination
of this Program, to (a) exempt these payments and benefits from the application
of Code Section 409A, or (b) comply with the requirements of Code Section 409A.
  9.   Amendments and Administration.       AutoZone reserves the right to
terminate, suspend, withdraw, amend or modify the benefits contained in the
Policy, but any such action will not affect the benefits for Officer under the
Agreement. The plan administrator has sole authority to interpret the provisions
of the Policy and otherwise construe AutoZone’s intent in case of any dispute.

 

4